Order filed June 3, 2013




                                   In The

                             Court of Appeals
                                   For The

                           First District of Texas
                                 ___________

                             NO. 01-12-00694-CR
                                ____________

                  WILLIAM DOUGLAS LAW, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 180th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1354133

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exibit 24,
Houston Emergency Center business records w/CD (physical).

      The clerk of the 180th District Court is directed to deliver to the Clerk of this
court the original of State’s Exibit 24, Houston Emergency Center business records
w/CD (physical), on or before June 13, 2013. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of State’s Exibit 24, Houston Emergency Center business records w/CD
(physical), to the clerk of the 180th District Court.



                                               PER CURIAM